The appellant was charged with the murder of one John Sheehan, and was convicted of murder in the second degree. He appeals from the judgment and from an order denying his motion for a new trial. We will notice the five points made for a reversal.
The contention of appellant that the verdict is contrary to the evidence cannot be maintained. It was clearly shown, and is admitted by appellant, that appellant shot and killed the deceased; but he contends that the homicide was committed in justifiable self-defense. The evidence does not afford any opportunity for any pretense that appellant was in actual danger at the time of the killing; the deceased was unarmed, and had made no attack on appellant. But it is contended that the homicide occurred under such circumstances that appellant was justified in supposing that he was in danger, and that he fired the fatal shots under reasonable fear of being killed or severely injured by the deceased. There is no question in the case as to the law on the subject; the court in its own charge, and in instructions given at the request of appellant, fully and correctly stated the law as to appearances. Among the instructions asked and given was the following: "If the jury have a reasonable doubt as to whether the defendant had a reason to believe, as a reasonable man, that he was in danger of being killed or seriously injured by the deceased at the time he shot deceased, then you will acquit the defendant." The jury were also told that even if they found that the deceased was unarmed, "in the absence of proof on the subject the jury will not assume the fact to be that defendant knew the deceased was unarmed." Appellant does not complain of the instructions on this subject, and he certainly could not have expected any more favorable to him. The jury, therefore, were fully informed on this point, and could not have acted under any misunderstanding of the law on the subject. This contention of appellant, therefore, is reduced to the proposition that the evidence did not warrant the jury in finding that when he killed the deceased he was not actuated by a reasonable fear that deceased was about to kill him or to severely injure him, and that for this reason the judgment should be reversed. But this proposition is not maintainable. It is sufficient to say that the evidence relied on as supporting *Page 587 
the proposition is slight and meager in the extreme, and that there is no sound reason for expecting this court to disturb the verdict on this ground. The same view must prevail as to the appellant's second point, namely; That the verdict is contrary to law because inconsistent with the court's instruction as to justifiable homicide.
There is only one objection to the instructions of the court to the jury, and that is based upon a part of the instruction as to good character. The whole instruction is as follows: "The defendant has introduced evidence before you tending to show his good character for peace and quietness. If, in the present case, the good character of the defendant for these qualities is proven to your satisfaction, then such fact is to be kept in view by you in all your deliberations, and it is to be considered by you in connection with the other facts in the case, and if after a consideration of all the evidence in the case, including that bearing upon the good character of the defendant, the jury entertain a reasonable doubt as to defendant's guilt, then I charge you it is your duty to acquit him. But if the evidence convinces you beyond a reasonable doubt of defendant's guilt, you must so find, notwithstanding his good character." The objection is to the last sentence, with respect to which counsel say: "It implies, or at least the jury could infer from that language, that they must be convinced beyond a reasonable doubt of defendant's guilt from the evidence taken in the case, excluding from their minds the evidence offered in reference to defendant's good character." This is not an admissible interpretation of the instruction. Upon this point it simply told the jury that "if, after a consideration of all the evidence in the case, including that bearing upon the good character of the defendant, . . . . the evidence convinces you beyond a reasonable doubt of defendant's guilt, you must so find, notwithstanding his good character." It cannot be distinguished from an instruction on this subject approved in People v. Smith, 59 Cal. 607, which concludes as follows: "But if, after a full consideration of all the evidence adduced, the jury believe the defendant to be guilty of any degree of crime, they should so find, notwithstanding the proof of good character."
Appellant contends that the judgment should be reversed *Page 588 
because the court erred in sustaining an objection to the following question asked of one of his witnesses: "Do you know of Mrs. Mitchell putting a Christmas present on the tree for John Sheehan, and he one for Mrs. Mitchell?" and also that the court erred in sustaining objections to the two following questions asked of another witness: "Did the fact of John Sheehan's attentions to your wife become common talk and scandal, and come to your ears in that way?" and, "Did it come to your ears from many, or any, sources that John Sheehan was paying attentions to your wife after that time and visiting her?" Considering the circumstances of this case and the character of the defense, these questions were irrelevant and hearsay, and the objections to them were properly sustained. It may be remarked, however, that it was abundantly shown that appellant was jealous of the deceased, and that a great deal of evidence was introduced, without objection, which tended in a much greater degree than answers to the questions ruled out would have tended to show that there was some foundation for the jealousy. The appellant, therefore, had the benefit of whatever advantage might accrue to him by presenting to the jury the real or supposed wrong which the deceased had done him in his domestic relations.
As to the point of newly discovered evidence, it is enough to say that the showing is not sufficient to warrant us in holding that the trial court abused its discretion in not granting a new trial on that ground. (See People v. Demasters, 109 Cal. 608. )
The judgment and order appealed from are affirmed.
Temple, J., Henshaw, J., Garoutte, J., Van Dyke, J., Harrison, J., and Beatty, C.J., concurred. *Page 589